642 S.E.2d 711 (2007)
STATE of North Carolina
v.
Rodney Michael FISHER.
No. 518P06.
Supreme Court of North Carolina.
January 25, 2007.
Rodney Michael Fisher, Pro Se.
Thomas J. Ziko, Special Deputy Attorney General, Thomas J. Keith, District Attorney, for State of NC.
Prior report: 171 N.C.App. 201, 614 S.E.2d 428.

ORDER
Upon consideration of the petition filed by Defendant on the 25th day of September 2006 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th day of January 2007."
Justice TIMMONS-GOODSON recused.